UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 001-33884 GULFSTREAM INTERNATIONAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 20-3973956 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 3201 Griffin Road, 4th Floor, Fort Lauderdale, Florida 33312 (Address of principal executive offices) (954) 985-1500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo þ Number of outstanding shares of the registrant's par value $0.01 common stock, as of August 20, 2010: 3,693,631. Gulfstream International Group, Inc. Quarterly Report on Form10-Q Table of Contents PAGE PARTI FINANCIAL INFORMATION 4 Item 1. Consolidated Balance Sheets at June 30, 2010 (unaudited) and December 31, 2009 4 Consolidated Statements of Operations (unaudited) for the three and six month periods ended June 30, 2010 and 2009. 5 Consolidated Statements of Cash Flows (unaudited) for the six month periods ended June 30, 2010 and 2009. 6 Notes to Unaudited Consolidated Financial Statements. 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 30 Item 4T. Controls and Procedures. 30 PARTII OTHER INFORMATION 31 Item 1. Legal Proceedings. 31 Item 1A. Risk Factors. 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 3. Defaults Upon Senior Securities. 33 Item 4. (Removed and Reserved). 33 Item 5. Other Information. 33 Item 6. Exhibits. 33 Signatures 34 2 Cautionary Statement Concerning Forward-Looking Statements Our representatives and we may from time to time make written or oral statements that are "forward-looking," including statements contained in this Quarterly Report on Form 10-Q and other filings with the Securities and Exchange Commission, reports to our stockholders and news releases. All statements that express expectations, estimates, forecasts or projections are forward-looking statements within the meaning of the Act. In addition, other written or oral statements which constitute forward-looking statements may be made by us or on our behalf. Words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates," "projects," "forecasts," "may," "should," variations of such words and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions which are difficult to predict. These risks may relate to, without limitation: · the need to immediately raise additional capital to support our current operations; · our business strategy; · our value proposition; · the market opportunity for our services, including expected demand for our services; · information regarding the replacement, deployment, acquisition and financing of certain numbers and types of aircraft, and projected expenses associated therewith; · costs of compliance with FAA regulations, Department of Homeland Security regulations and other rules and acts of Congress; · the ability to pass taxes, fuel costs, inflation, and various expenses to our customers; · certain projected financial obligations; · our estimates regarding our capital requirements; · any of our other plans, objectives, expectations and intentions contained in this report that are not historical facts; · changing external competitive, business, budgeting, fuel supply, weather or economic conditions; · changes in our relationships with employees or code share partners; · availability and cost of funds for financing new aircraft and our ability to profitably manage our existing fleet; · adverse reaction and publicity that might result from any accidents; · the impact of current or future laws and government investigations and regulations affecting the airline industry and our operations; · additional terrorist attacks; and · consumer unwillingness to incur greater costs for flights. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in or suggested by such forward-looking statements. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof. Readers should carefully review the factors described herein and in other documents we file from time to time with the Securities and Exchange Commission, including our Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K, and any Current Reports on Form 8-K filed by us. 3 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS GULFSTREAM INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) As of June 30, December 31, Assets (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable, net Expendable parts and fuel Prepaid expenses Total Current Assets Property and Equipment Flight equipment Other property and equipment Less accumulated depreciation ) ) Total Property and Equipment Intangible assets, net Other assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued expenses $ $ Accounts payable - restructured, current portion Notes payable Engine return liability, current portion Warrant liability - Air traffic liability Deferred tuition revenue Total Current Liabilities Long Term Liabilities Accounts payable, restructured, net of current portion Long-term debt, net of current portion - Warrant liability Total Liabilities Stockholders' Deficit Preferred stock - Common stock 36 37 Additional paid-in capital Common stock warrants 61 61 Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities & Stockholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 GULFSTREAM INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Operating Revenues Passenger revenue $ Academy, charter and other revenue Total Operating Revenues Operating Expenses Flight operations Aircraft fuel Maintenance Passenger and traffic service Aircraft rent Promotion and sales General and administrative Depreciation and amortization Total Operating Expenses Operating profit (loss) ) ) Non-operating (expense) income Interest expense ) Interest income - 1 7 1 Gain on modification of debt - - - Other (expense) income ) Total non-operating (expense) income ) Profit (loss) before income tax provision (benefit) ) ) Income tax provision (benefit) ) - ) - Net profit (loss) $ $ ) $ $ ) Net profit (loss) per share: Basic $ ) $ $ ) Diluted $ ) $ $ ) Shares used in calculating net income (loss) per share: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 GULFSTREAM INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustment to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of deferred finance costs Gain on the modification of senior debentures - ) Deferred income tax provision (benefit) ) - Loss on fuel hedge contracts - Changes in fair market value of derivative warrants 89 Stock-based compensation 66 36 Provision for bad debts 7 - Changes in operating assets and liabilities: Decrease (increase) in accounts receivable ) Decrease (increase) in expendable parts and fuel ) ) Decrease (increase) in prepaid expense ) 33 Decrease (increase) in other assets 25 ) Increase (decrease) in accounts payable and accrued expenses ) ) Increase (decrease) in accounts payable - restructured ) ) Increase (decrease) in deferred revenue ) ) Increase (decrease) in engine return liability ) 53 Net cash provided by (used in) operating activities ) ) Cash flows from (used in) investing activities: Acquisition of property and equipment ) ) Disposal of equipment - 9 Net cash provided by (used in) investing activities ) ) Cash flows from (used in) financing activities: Proceeds from borrowings Repayments of debt ) ) Proceeds from issuance of common stock - Proceeds from issuance of preferred stock - Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) ) Cash, beginning of period Cash, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 GULFSTREAM INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) Six Months Ended June 30, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $
